

 
  Exhibit 10.1

--------------------------------------------------------------------------------

 

SEPARATION AND CONSULTING AGREEMENT
 
 
This AGREEMENT (“Agreement”) made this October 26, 2009 (the “Effective Date”),
between Darling International Inc., a Delaware corporation (including its
successors and assigns, the “Company”), and Mark A. Myers (the “Executive”).
 
WHEREAS, the Executive desires to retire and terminate his employment with the
Company and its subsidiaries and affiliates effective January 3, 2010, but
continue to provide consulting services to the Company; and
 
WHEREAS, the Company desires to retain the Executive as a consultant in
consideration for Executive’s observance of the restrictive covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged; and
 
WHEREAS, except as provided herein, the Company and the Executive desire to
release any and all claims against each other relating to the Executive’s prior
employment with the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
Company and the Executive hereby agree as follows:
 
1. Termination of Employment.  Executive acknowledges that he will voluntarily
resign from his employment with the Company and its subsidiaries and affiliates
(the “Company Group”) as of January 3, 2010 (the “Resignation Date”).
 
2. Accrued Obligations.  In connection with Executive’s termination of
employment with the Company Group, Executive is entitled to receive the
following accrued obligations, which shall be paid as soon as practicable
following the Resignation Date:  (i) all salary earned or accrued but not yet
paid through the Resignation Date; (ii) reimbursement for any and all business
expenses incurred prior to the Resignation Date, subject to the terms of the
Company’s reimbursement policy, (iii) payment for any earned and accrued, but
unused, vacation days, and (iv) any other benefits required by law.
 
3. Consulting Services.
 
a.           Services.  Executive shall provide consulting services (the
“Services”) to the Company commensurate with his status and experience as the
former Executive Vice President and Chief Operating Officer of Midwest Rendering
with respect to such matters as shall be reasonably requested from time to time
by the Company’s Chief Executive Officer or such other person whom the Chief
Executive Officer may designate (or if there is no Chief Executive Officer, the
person performing a similar function).  Executive shall devote such time to the
Services as may reasonably requested, which may vary week-to-week and shall not
exceed sixty (60) hours per month on average.  Following a request by the
Company, Executive and the Company shall mutually determine the time and
location at which he shall perform such services.  Consultant shall obey all
laws in connection with the performance of his duties hereunder and shall act in
a manner that reflects favorably at all times on the good name, goodwill and
reputation of the Company.
 
b.           Term.  As used herein, “Consultancy Period” means the period
commencing as of the Resignation Date and ending on January 2, 2012.
 
 
1
 

--------------------------------------------------------------------------------

 
 
c.           Relationship of Parties.  In rendering the Services pursuant to
this Agreement, the parties acknowledge and agree that Executive is acting only
as an independent contractor, and nothing contained in this Agreement shall be
construed to (i) give the Company the authority to direct and control
Executive’s day-to-day activities or (ii) allow Executive to create or assume
obligations on behalf of or otherwise bind the Company.  Executive shall not be
entitled to any employee benefits or compensation during the Consultancy Period,
except as expressly provided in this Section 3.
 
d.           Compensation.
 
i.           Executive shall receive a payment of $17,175 per month during that
portion of the Consultancy Period that he is covered under the Company’s health
benefit plan and $15,200 per month during that portion of the Consultancy Period
that he is not covered under the Company’s health benefit plan (the “Consultancy
Fee”).  The Consultancy Fee shall be paid in installments in accordance with the
Company’s normal payroll practices.  Payment of the Consulting Fee shall cease
upon Executive’s death or Disability.  For purposes of this Agreement,
“Disability” shall mean any medically determinable physical or mental impairment
resulting in Executive’s inability to perform the Services, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months.
 
ii.           Executive shall be eligible to receive a 2009 annual incentive
bonus to the extent it is earned under the terms of the Company’s annual
incentive bonus plan.  The Executive’s annual incentive bonus (if any) shall be
paid in cash in accordance with the terms of the annual incentive plan and at
the same time that other participants in the plan are paid.
 
iii.           Executive shall be eligible to receive a cash award in lieu of
any equity grants pursuant to the Company’s 2009 long term incentive plan (the
“2009 LTIP”).  Such cash award shall be payable only if and to the extent that
Executive would have earned a restricted stock award under the 2009 LTIP had he
remained an employee of the Company.  The amount of the cash award (if any)
shall be equal in value to one fourth (1/4 th) of the restricted stock award
(i.e. the portion of the restricted stock award that would have vested
immediately upon grant) that Executive would have been eligible to receive if he
had remained an employee of the Company.  Such cash award shall be paid at the
same time that other participants in the 2009 LTIP receive their equity
awards.  For avoidance of a doubt, Executive shall not eligible to receive any
other cash or equity awards under the Company’s 2009 LTIP.
 
iv.           Executive shall make a coverage election under the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”) to participate in the
Company’s health benefit plan, beginning on the Resignation Date, and Executive
shall pay the full cost of Executive’s COBRA premiums.  After Executive ceases
to be eligible for COBRA coverage, the Company shall reimburse Executive for the
actual cost of comparable coverage up to a maximum of $1,800 per month until the
earlier of (A) that time Executive becomes eligible to receive substantially
similar health benefits from a subsequent employer and (B) the expiration of the
Consultancy Period.
 
v.           The Company shall continue to provide Executive with supplemental
life insurance and disability coverage during the Consultancy Period.  The
Company shall be solely responsible for all costs of such insurance coverage,
including, without limitation, the payment of all premiums.
 
 
2
 

--------------------------------------------------------------------------------

 
 
vi.           The Company shall reimburse Executive for reasonable and customary
business expenses incurred in connection with the performance of his duties
hereunder in accordance with the Company’s policies.
 
vii.           Executive accepts the exclusive and sole responsibility and
liability for payment of any and all taxes and insurance (including but not
limited to employment insurance and/or disability insurance) Executive may owe
any governmental authority, with respect to or on account of any payments made
or actions taken by the Company with respect to this Section 3.
 
4. Restrictive Covenants.
 
a.           General.  The Executive acknowledges that as the Executive Vice
President and Chief Operating Officer of Midwest Rendering, his services are of
a special, unique and extraordinary character and that his position with the
Company places him in a position of confidence and trust with the Company
Group’s customers, suppliers, directors, officers, employees, shareholders and
agents.  In view of the Company’s having provided Executive with access to and
knowledge of the Company Group’s confidential, proprietary and trade secret
information (“Proprietary Information”), and the Company providing Executive
with specialized training, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Executive covenants and
agrees as follows:
 
b.           Confidentiality.  Executive acknowledges that the continued success
of the Company Group depends upon the use and protection of Proprietary
Information.  Executive further acknowledges that the Proprietary Information
obtained by him during the course of his employment with the Company Group
(including any of its predecessors prior to being acquired by the Company) and
during the Consultancy Period concerning the business or affairs of the Company
Group (including its predecessors prior to being acquired by the Company) is the
property of the Company Group.  Therefore, Executive agrees that he will not
disclose to any unauthorized person or use for his own account or for the
account of any third party any Proprietary Information, whether or not such
information is developed by him, without the Company’s written consent, unless
and to the extent that the Proprietary Information (i) was known to the public
at the time it was disclosed to Executive, (ii) becomes generally known to the
public other than as a result of Executive’s acts or omissions to act or (iii)
is required to be disclosed pursuant to any applicable law, regulation or legal
process (provided that Executive provides the Company with prior notice of the
required disclosure and reasonably cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).
 
c.           Non-Competition.  During the two (2) year period following the
Resignation Date, Executive will not be directly or indirectly involved as an
owner, officer, director, employee, contractor, advisor or agent of any business
to the extent any such business offers, sells, distributes, develops or is
otherwise involved in any product or service that is competitive with any of the
Company Group’s products or services (whether existing or planned for the
future) that Executive was involved with, or had Proprietary Information
regarding, during his employment with the Company or during the Consultancy
Period.  Because the Company Group’s business competes on a national basis,
Executive understands and acknowledges that his obligations hereunder shall
apply anywhere in the United States of America.  Notwithstanding the foregoing,
it shall not be a violation of this Agreement for the Executive to have
beneficial ownership of less than 1% of the outstanding amount of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on a national
securities exchange or quoted on an inter-dealer quotation system.  Executive
further agrees that he will not circumvent the purpose of any restriction by
engaging in business outside the geographic region covered by the above
definition through remote means such as telephone, correspondence or
computerized communication.
 
 
3
 

--------------------------------------------------------------------------------

 
 
d.           Non-Solicitation.  During the two (2) year period following the
Resignation Date, Executive will not directly or indirectly solicit, induce or
encourage any of the Company Group’s actual or prospective customers, suppliers
or distributors, during the period of his employment or during the Consultancy
Period (i) to reduce, terminate or otherwise alter any business relationship
such customer, supplier or distributor has or may have with the Company Group or
(ii) to conduct business with any business in the same or similar businesses as
the Company Group, other than the Company Group.
 
e.           Non-Raiding.  During the two (2) year period following the
Resignation Date, Executive shall not interfere with or disrupt the business of
the Company Group by raiding (or attempting to raid) any of the Company Group ’s
employees.  For purposes of this Section 4(e), raiding shall be defined as (i)
inducing any employee of the Company Group to breach any contractual arrangement
such employee may have with the Company Group or (ii) soliciting or inducing any
employee to end his or her employment relationship with the Company Group by any
other means.
 
f.           Acknowledgements.  The Company and Executive specifically reaffirm
the choice of law provisions set forth in Section 11 of the
Agreement.  Notwithstanding the foregoing, Executive consents and agrees that if
Executive violates or threatens to violate any of the provisions of Section 4
hereof, the Company would sustain irreparable harm and, therefore, the Company
shall be entitled to obtain from any court of competent jurisdiction, without
posting any bond or other security, temporary, preliminary and permanent
injunctive relief as well as damages and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies in law or
equity to which Company may be entitled.  Moreover, if any provision or clause
of this Section 4, or portion thereof, shall be held by a court of competent
jurisdiction to be illegal, void, unreasonable or unenforceable, the remainder
of such provisions shall not thereby be affected and shall be given full force
and effect, without regard to the invalid portion.  It is the intention of the
parties that, if a court construes any provision or clause of this Agreement, or
any portion thereof, to be illegal, void, unreasonable or unenforceable because
of the duration of such provision or the area or matter covered thereby, such
court shall modify the duration, area, or matter of such provision and, in its
modified form, such provision shall then be enforceable and shall be enforced to
the fullest extent of law.
 
5. Return of Property.  Executive agrees that, upon the Resignation Date, the
Executive will return to the Company, in good condition, all property of the
Company Group, including without limitation, keys; building access cards;
computers; cellular telephones; the originals and all copies (in whatever
format) of all management, training, instructional, marketing, promotional,
pricing, strategic, routing and selling materials; financial information;
vendor, owner, manager and product information; customer lists; other customer
information; and all other selling, service and trade information and
equipment.  Notwithstanding the foregoing, (a) Executive may keep his laptop
computer and cellular telephone, provided, that, the Company shall remove all
Proprietary Information and certain software from the computer and cellular
telephone, (b) Executive may keep his current cellular phone number and calling
plan if the phone number and calling plan may be transferred under the terms of
such calling plan, and (c) the Company shall forward all emails sent to
Executive’s Company email address during the six month period immediately
following the Resignation Date to Executive (at a new email address to be
provided by Executive).
 
 
4
 

--------------------------------------------------------------------------------

 
 
6. Non-Disparagement.  The Company Group and the Executive hereby mutually
covenant and agree that neither party will at any time during or after the
Resignation Date, directly or indirectly, orally, in writing or through any
medium including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication) disparage,
defame, or otherwise damage or assail the reputation, integrity or
professionalism of either party.  For the purposes of this Section 6, the
Company shall include the Company Group and any of its directors or
officers.  Notwithstanding the foregoing, this prohibition does not apply to
statements made in the course of sworn testimony in administrative, judicial or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).
 
7. Release.  Executive acknowledges and agrees that all payments and benefits
provided for hereunder are subject to Executive signing and not revoking the
Release attached hereto as Exhibit A (the “Release”) on the Resignation
Date.  Executive further acknowledges and agrees that, in the event that he does
not execute or revokes the Release, this Agreement shall be null and void ab
initio and shall have no force or effect, and he shall have no right to receive
any payment or benefit contained herein.
 
8. Consultation with Attorney; Voluntary Agreement.  The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement.  Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement, the Release and, specifically,
the General Release in Exhibit A attached hereto, with an attorney.  Executive
also understands and agrees that he is under no obligation to consent to the
General Release set forth in Exhibit A attached hereto.  Executive acknowledges
and agrees that the payments to be made to Executive pursuant to this Agreement
are sufficient consideration to require him to abide with his obligations under
this Agreement and the Release, including but not limited to the General Release
set forth in Exhibit A.  Executive represents that he has read this Agreement
and the Release, including the General Release set forth in Exhibit A, and
understands its terms and that he enters into this Agreement and the Release
freely, voluntarily, and without coercion.
 
9. Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
 
10. Waiver.  No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.  This Agreement and the provisions contained
herein shall not be construed or interpreted for or against either party because
that party drafted or caused that party’s legal representative to draft any of
its provisions.
 
 
5
 

--------------------------------------------------------------------------------

 
 
11. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Iowa, without reference to
its choice of law rules.
 
12. Withholding.  The Company shall deduct or withhold, or require the Executive
to remit to the Company, the minimum statutory amount to satisfy federal, state
or local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.
 
13. Attorneys Fees.  Each party shall pay its own costs and expenses associated
with entering into this Agreement and the Release, including legal and other
professional fees, provided, that, the Company shall reimburse Executive for
reasonable attorneys’ fees not to exceed $5,000 incurred by Executive in
connection with the preparation and negotiation of this Agreement.
 
14. Entire Agreement.  This Agreement and the Release constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties.  Executive acknowledges and agrees that he
is not relying on any representations or promises by any representative of the
Company concerning the meaning of any aspect of this Agreement or the
Release.  This Agreement and the Release may not be altered or modified other
than in a writing signed by Executive and an authorized representative of the
Company.
 
15. Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision hereof.
 
16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
17. Section 409A.
 
a.           Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code (“Section
409A”) and, accordingly, to the maximum extent permitted, the Agreement shall be
interpreted to be in compliance therewith.  The Parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available.  Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A are intended to comply with Section 409A.  If,
however, any such benefit or payment is deemed to not comply with Section 409A,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment so that either (i) Section 409A will not apply or (ii) compliance with
Section 409A will be achieved; provided, however, that any resulting
renegotiated terms shall provide to Executive the after-tax economic equivalent
of what otherwise has been provided to Executive pursuant to the terms of this
Agreement, and providedfurther, that any deferral of payments or other benefits
shall be only for such time period as may be required to comply with Section
409A.  In no event whatsoever shall the Company be liable for any tax, interest
or penalties that may be imposed on Executive by Section 409A of the Code or any
damages for failing to comply with Section 409A.
 
 
6
 

--------------------------------------------------------------------------------

 
 
b.           Payments for Reimbursements and In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense.  With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Internal Revenue Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, however, that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
 
c.           Payments within Specified Number of Days.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
d.           Installments as Separate Payment.  If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
 
[SIGNATURE PAGE FOLLOWS]
 
 

  7
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
 
 
Darling International Inc.
 
 
 
By:____/s/ Randall C. Stuewe___________  Date: __October 26, 2009________
 
     Name:    Randall C. Stuewe
     Title:    Chief Executive Officer
 
 
 
By:____/s/  Mark A. Myers__________ __  Date: __October 26, 2009________
 
     Mark A. Myers
 


8 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
RELEASE AGREEMENT
 
This RELEASE AGREEMENT (“Agreement”) made this January 3, 2010 (the “Effective
Date”), between Darling International Inc., a Delaware corporation (including
its successors and assigns, the “Company”), and Mark A. Myers (the “Executive”).
 
1.  
Release.

 
a.           In consideration of the Consultancy Fee to be paid by the Company
pursuant to the Separation and Consulting Agreement, Executive, on behalf of
himself and his heirs, executors, devisees, successors and assigns, knowingly
and voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries or affiliates, together with each of their current and
former principals, officers, directors, shareholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of action, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which Executive ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter or cause whatsoever arising
from the beginning of time to the time he signs this Agreement (the “General
Release”).  This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that Executive may
have arising under the common law, under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Older Workers Benefit Protection Act,
the Americans With Disabilities Act of 1967, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, the Sarbanes-Oxley
Act of 2002, each as amended, and any other federal, state or local statutes,
regulations, ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and Executive, including but not limited to the Senior Executive
Termination Benefits Agreement between the Company and Executive effective
December 31, 2007, as amended, and shall further apply, without limitation, to
any and all Claims in connection with, related to or arising out of Executive’s
employment relationship, or the termination of his employment, with the Company
Group.
 
b.           For the purpose of implementing a full and complete release,
Executive understands and agrees that this Agreement is intended to include all
claims, if any, which Executive or his heirs, executors, devisees, successors
and assigns may have and which Executive does not now know or suspect to exist
in his favor against the Releasees, from the beginning of time until the time he
signs this Agreement, and this Agreement extinguishes those claims.
 
c.           In consideration of the promises of the Company set forth in the
Separation and Consulting Agreement, Executive hereby releases and discharges
the Releasees from any and all Claims that Executive may have against the
Releasees arising under the Age Discrimination Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”).  Executive acknowledges that he understands that the ADEA is a federal
statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans.  Executive also understands that, by signing this
Agreement, he is waiving all Claims against any and all of the Releasees.
 
 
9
 

--------------------------------------------------------------------------------

 
 
d.           Except as provided in Section 2, Section 3, Section 5, and Section
13 of the Separation and Consulting Agreement, Executive acknowledges and agrees
that the Company has fully satisfied any and all obligations owed to him arising
out of his employment with or termination from the Company Group, and no further
sums or benefits are owed to him by the Company or by any of the other Releasees
at any time.
 
2. Consultation with Attorney; Voluntary Agreement.  The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement.  Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney.  Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above.  Executive acknowledges and agrees that the payments
to be made to Executive pursuant to the Separation and Consulting Agreement are
sufficient consideration to require him to abide with his obligations under this
Agreement, including but not limited to the General Release set forth in Section
1.  Executive represents that he has read this Agreement, including the General
Release set forth in Section 1, and understands its terms and that he enters
into this Agreement freely, voluntarily, and without coercion.
 
3. Effective Date; Revocation.  Executive acknowledges and represents that he
has been given twenty-one (21) days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 1 above.  Executive further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Agreement for a
period of seven (7) days after signing it.  Executive acknowledges and agrees
that, if he wishes to revoke this Agreement, he must do so in a writing, signed
by him and received by the Company no later than 5:00 p.m. Eastern Time on the
seventh (7th) day of the revocation period.  If no such revocation occurs, the
General Release and this Agreement shall become effective on the eighth (8th)
day following his execution of this Agreement.  Executive further acknowledges
and agrees that, in the event that he revokes this Agreement, the Separation and
Consulting Agreement shall be null and void ab initio and shall have no force or
effect, and he shall have no right to receive any payment contained therein.
 
4. Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
 
5. Waiver.  No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.  This Agreement and the provisions contained
herein shall not be construed or interpreted for or against either party because
that party drafted or caused that party’s legal representative to draft any of
its provisions.
 
6. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Iowa, without reference to
its choice of law rules.
 
7. Entire Agreement.  This Agreement and the Separation and Consulting Agreement
constitute the entire agreement and understanding of the parties with respect to
the subject matter herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties.  Executive acknowledges
and agrees that he is not relying on any representations or promises by any
representative of the Company concerning the meaning of any aspect of this
Agreement or the Separation and Consulting Agreement.  This Agreement and the
Separation and Consulting Agreement may not be altered or modified other than in
a writing signed by Executive and an authorized representative of the Company.
 
 
10
 

--------------------------------------------------------------------------------

 
 
8. Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision hereof.
 
9. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 

  11
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
 
 
Darling International Inc.
 
 
 
By:_________________  Date: _____________
 
     Name:   
     Title:   
 
 
 
By:____ _________ __  Date: ___          _______
 
     Mark A. Myers
 


 

12 
 

--------------------------------------------------------------------------------

 
